
	
		II
		112th CONGRESS
		1st Session
		S. 752
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mrs. Feinstein (for
			 herself, Mr. Isakson, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To establish a comprehensive interagency response to
		  reduce lung cancer mortality in a timely manner.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lung Cancer Mortality Reduction
			 Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Lung cancer is
			 the leading cause of cancer death for both men and women, accounting for 28
			 percent of all cancer deaths.
			(2)The National
			 Cancer Institute estimates that in 2010, there were 222,520 new diagnosis of
			 lung cancer and 157,300 deaths attributed to the disease.
			(3)According to
			 projections published in the Journal of Clinical Oncology in 2009, between 2010
			 and 2030, the incidence of lung cancer will increase by 46 percent for women
			 and by 58 percent for men. The increase in the incidence of lung cancer among
			 minority communities during that time period will range from 74 percent to 191
			 percent.
			(4)Lung cancer
			 causes more deaths annually than the next 4 leading causes of cancer deaths,
			 colon cancer, breast cancer, prostate cancer, and pancreatic cancer,
			 combined.
			(5)The 5-year
			 survival rate for lung cancer is only 15 percent, while the 5-year survival
			 rate for breast cancer is 89 percent, for prostate cancer 99 percent, and for
			 colon cancer 65 percent. Yet in research dollars per death, lung cancer is the
			 least funded of the major cancers.
			(6)In 2001, the Lung
			 Cancer Progress Review Group of the National Cancer Institute stated that
			 funding for lung cancer research was far below the levels characterized
			 for other common malignancies and far out of proportion to its massive health
			 impact and it gave the highest priority to the creation
			 of an integrated multidisciplinary, multi-institutional research program. No
			 comprehensive plan has been developed.
			(7)While smoking is
			 the leading risk factor for lung cancer, the President’s National Cancer
			 Advisory Board Report of 2010 identified radon as the second leading cause of
			 lung cancer and listed 15 other environmental contaminants strongly association
			 with lung cancer, and there is accumulating evidence that hormonal and genetic
			 factors may influence the onset.
			(8)Lung cancer is
			 the most stigmatized of all the cancers and the only cancer blamed on patients,
			 whether they smoked or not.
			(9)Nearly 20 percent
			 of lung cancer patients have never smoked. Sixty percent of individuals
			 diagnosed with lung cancer are former smokers who quit, often decades
			 ago.
			(10)Lung cancer in
			 men and women who never smoked is the sixth leading cause of cancer death. Of
			 individuals diagnosed with lung cancer who have never smoked,
			 2/3 of are women.
			(11)Lung cancer is
			 the leading cause of cancer death in the overall population and in every major
			 ethnic grouping, including White, African-American, Hispanic, Asian and Pacific
			 Islander, American Indian, and Alaskan Native, with an even disproportionately
			 higher impact on African-American males that has not been addressed.
			(12)Military
			 personnel, veterans, and munitions workers exposed to carcinogens such as Agent
			 Orange, crystalline forms of silica, arsenic, uranium, beryllium, and
			 battlefield fuel emissions have increased risk for lung cancer.
			(13)Only 16 percent
			 of lung cancer is being diagnosed at an early stage and there were no targets
			 for the early detection or treatment of lung cancer included in the Department
			 of Health and Human Services's Healthy People 2010 or
			 Healthy People 2020.
			(14)An actuarial
			 analysis carried out by Milliman Inc. and published in Population Health
			 Management Journal in 2009 indicated that early detection of lung cancer could
			 save more than 70,000 lives a year in the United States.
			(15)A National
			 Cancer Institute study in 2009 indicated that while the value of life lost to
			 lung cancer will exceed $433,000,000,000 a year by 2020, a 4 percent annual
			 decline in lung cancer mortality would reduce that amount by more than
			 half.
			(16)In 2010, the
			 National Cancer Institute released initial results from the National Lung
			 Screening Trial, a large-scale randomized national trial that compared the
			 effect of low-dose helical computed tomography (CT) and a
			 standard chest x-ray on lung cancer mortality. The study found 20 percent fewer
			 lung cancer deaths among study participants screened with the CT scan.
			3.Sense of the
			 Senate concerning investment in lung cancer researchIt is the sense of the Senate that—
			(1)lung cancer mortality reduction should be
			 made a national public health priority; and
			(2)a comprehensive mortality reduction program
			 coordinated by the Secretary of Health and Human Services is justified and
			 necessary to adequately address all aspects of lung cancer and reduce lung
			 cancer mortality among current smokers, former smokers, and non-smokers.
			4.Lung cancer
			 mortality reduction programPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
			
				399V–6.Lung cancer
				mortality reduction program
					(a)In
				generalNot later than 180 days after the date of enactment of
				the Lung Cancer Mortality Reduction Act of
				2011, the Secretary, in consultation with the Secretary of
				Defense, the Secretary of Veterans Affairs, the Director of the National
				Institutes of Health, the Director of the Centers for Disease Control and
				Prevention, the Commissioner of Food and Drugs, the Administrator of the
				Centers for Medicare & Medicaid Services, the Director of the National
				Center on Minority Health and Health Disparities, and other members of the Lung
				Cancer Advisory Board established under section 7 of the
				Lung Cancer Mortality Reduction Act of
				2011, shall implement a comprehensive program to achieve a 50
				percent reduction in the mortality rate of lung cancer by 2020.
					(b)RequirementsThe
				program implemented under subsection (a) shall include at least the
				following:
						(1)With respect to
				the National Institutes of Health—
							(A)a strategic
				review and prioritization by the National Cancer Institute of research grants
				to achieve the goal of the lung cancer mortality reduction program in reducing
				lung cancer mortality;
							(B)the provision of
				funds to enable the Airway Biology and Disease Branch of the National Heart,
				Lung, and Blood Institute to expand its research programs to include
				predispositions to lung cancer, the interrelationship between lung cancer and
				other pulmonary and cardiac disease, and the diagnosis and treatment of these
				interrelationships;
							(C)the provision of
				funds to enable the National Institute of Biomedical Imaging and Bioengineering
				to expedite the development of screening, diagnostic, surgical, treatment, and
				drug testing innovations to facilitate the potential of imaging as a biomarker
				and reduce lung cancer mortality, such as through expansion of the Quantum
				Grant Program and Image-Guided Interventions programs of the National Institute
				of Biomedical Imaging and Bioengineering;
							(D)the provision of
				funds to enable the National Institute of Environmental Health Sciences to
				implement research programs relative to lung cancer incidence; and
							(E)the provision of
				funds to enable the National Institute on Minority Health and Health
				Disparities to collaborate on prevention, early detection, and disease
				management research, and to conduct outreach programs in order to address the
				impact of lung cancer on minority populations.
							(2)With respect to
				the Food and Drug Administration, the provision of funds to enable the Center
				for Devices and Radiologic Health to—
							(A)establish quality
				standards and guidelines for hospitals, outpatient departments, clinics,
				radiology practices, mobile units, physician offices, or other facilities that
				conduct computed tomography screening for lung cancer;
							(B)provide for the
				expedited revision of standards and guidelines, as required to accommodate
				technological advances in imaging; and
							(C)conduct an annual
				random sample survey to review compliance and evaluate dose and accuracy
				performance.
							(3)With respect to
				the Centers for Disease Control and Prevention—
							(A)the provision of
				funds to establish a Lung Cancer Early Detection Program that provides
				low-income, uninsured, and underserved populations that are at high risk for
				lung cancer access to early detection services;
							(B)the provision of
				funds to enable the National Institute for Occupational Safety and Health to
				conduct research on environmental contaminants strongly associated with lung
				cancer in the workplace and implement measures to reduce lung cancer risk and
				provide for an early detection program; and
							(C)a requirement
				that State, tribal, and territorial plans developed under the National
				Comprehensive Cancer Control Program include lung cancer mortality reduction
				measures commensurate with the public health impact of lung cancer.
							(4)With respect to
				the Agency for Healthcare Research and Quality, the annual review of lung
				cancer early detection methods, diagnostic and treatment protocols, and the
				issuance of updated guidelines.
						(5)The cooperation
				and coordination of all programs for women, minorities, and health disparities
				within the Department of Health and Human Services to ensure that all aspects
				of the Lung Cancer Mortality Reduction Program adequately address the burden of
				lung cancer on women and minority, rural, and underserved populations.
						(6)The cooperation
				and coordination of all tobacco control and cessation programs within agencies
				of the Department of Health and Human Services to achieve the goals of the Lung
				Cancer Mortality Reduction Program with particular emphasis on the coordination
				of drug and other cessation treatments with early detection
				protocols.
						.
		5.Department of
			 defense and the department of veterans affairsThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall coordinate with the Secretary of Health and Human
			 Services—
			(1)in developing the
			 Lung Cancer Mortality Reduction Program under section 399V–6 of the Public
			 Health Service Act, as added by section 4;
			(2)in implementing
			 the demonstration project under section 6 within the Department of Defense and
			 the Department of Veterans Affairs with respect to military personnel and
			 veterans whose smoking history and exposure to carcinogens during active duty
			 service has increased their risk for lung cancer; and
			(3)in implementing
			 coordinated care programs for military personnel and veterans diagnosed with
			 lung cancer.
			6.Lung cancer
			 screening demonstration project
			(a)Sense of the
			 SenateIt is the sense of the Senate that a national computed
			 tomography lung cancer screening demonstration project should be carried out
			 expeditiously in order to assess the public health infrastructure needs and to
			 develop the most effective, safe, equitable, and efficient process that will
			 maximize the public health benefits of screening.
			(b)Demonstration
			 project in generalNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Health and Human Services (referred to
			 in this Act as the Secretary), in consultation with the
			 Secretary of Defense, the Secretary of Veterans Affairs, the Director of the
			 National Institutes of Health, the Director of the Centers for Disease Control
			 and Prevention, the Commissioner of Food and Drugs, the Administrator of the
			 Centers for Medicare & Medicaid Services, and the other members of the Lung
			 Cancer Advisory Board established under section 7 of the
			 Lung Cancer Mortality Reduction Act of
			 2011, shall establish a demonstration project, to be known as the
			 Lung Cancer Computed Tomography Screening and Treatment Demonstration Project
			 (referred to in this section as the demonstration
			 project).
			(c)Program
			 requirementsThe Secretary shall ensure that the demonstration
			 project—
				(1)identifies the
			 optimal risk populations that would benefit from screening;
				(2)develops the most
			 effective, safe, equitable and cost-efficient process for screening and early
			 disease management;
				(3)allows for
			 continuous improvements in quality controls for the process; and
				(4)serves as a model
			 for the integration of health information technology and the concept of a rapid
			 learning into the health care system.
				(d)ParticipationThe
			 Secretary shall select not less than 5 National Cancer Institute Centers, 5
			 Department of Defense Medical Treatment Centers, 5 sites within the Veterans
			 Affairs Healthcare Network, 5 International Early Lung Cancer Action Program
			 sites, 10 community health centers for minority and underserved populations,
			 and additional sites as the Secretary determines appropriate, as sites to carry
			 out the demonstration project described under this section.
			(e)Quality
			 standards and guidelines for licensing of tomography screening
			 facilitiesThe Secretary shall establish quality standards and
			 guidelines for the licensing of hospitals, outpatient departments, clinics,
			 radiology practices, mobile units, physician offices, or other facilities that
			 conduct computed tomography screening for lung cancer through the demonstration
			 project, that will require the establishment and maintenance of a quality
			 assurance and quality control program at each such facility that is adequate
			 and appropriate to ensure the reliability, clarity, and accuracy of the
			 equipment and interpretation of the screening scan and set appropriate
			 standards to control the levels of radiation dose.
			(f)TimeframeThe
			 Secretary shall conduct the demonstration project under this section for a
			 5-year period.
			(g)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit a report to Congress on the projected cost of the demonstration
			 project, and shall submit annual reports to Congress thereafter on the progress
			 of the demonstration project and preliminary findings.
			7.Lung Cancer
			 Advisory Board
			(a)In
			 generalThe Secretary of Health and Human Services shall
			 establish a Lung Cancer Advisory Board (referred to in this section as the
			 Board) to monitor the programs established under this Act (and
			 the amendments made by this Act), and provide annual reports to Congress
			 concerning benchmarks, expenditures, lung cancer statistics, and the public
			 health impact of such programs.
			(b)CompositionThe
			 Board shall be composed of—
				(1)the Secretary of
			 Health and Human Services;
				(2)the Secretary of
			 Defense;
				(3)the Secretary of
			 Veterans Affairs;
				(4)the Director of
			 the Occupational Safety and Health Administration;
				(5)the Director of
			 the National Institute of Standards and Technology; and
				(6)one
			 representative each from the fields of clinical medicine focused on lung
			 cancer, lung cancer research, radiology, imaging research, drug development,
			 minority health advocacy, veterans service organizations, lung cancer advocacy,
			 and occupational medicine to be appointed by the Secretary of Health and Human
			 Services.
				8.Authorization of
			 appropriationsTo carry out
			 this Act (and the amendments made by this Act), there are authorized to be
			 appropriated such sums as may be necessary for each of fiscal years 2012
			 through 2016.
		
